DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/592,302, 16/147,308 and 16/669,440, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The parent applications do not disclose at least “a crosstalk cancellation processor… configured to: generate a left output channel using a left crosstalk cancellation component and the left enhanced channel; generate a right output channel using a right crosstalk cancellation component and the right enhanced channel.” The crosstalk cancellation processor generates the left output channel using a right crosstalk cancellation component and further uses a left enhanced compensation channel output from the combiner, not the left enhanced channel output by the subband spatial processor (opposite left/right for the right output channel). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 includes the limitations “a crosstalk cancellation processor… configured to: generate a left output channel using a left crosstalk cancellation component and the left enhanced channel; generate a right output channel using a right crosstalk cancellation component and the right enhanced channel.” This is not enabled by the specification. The crosstalk cancellation processor (see 260, Fig. 2) generates left and right outputs (OL and OR) using the left and right enhanced compensation channels (TL and TR) as input. The left and right enhanced compensation channels (TL and TR) are divided into in-band and out-of-band signals and combined with crosstalk cancellation components of the opposite channel (determined from filtering the in-band signals) to generate the output channels. The left and right enhanced channels (EL and ER) from the subband spatial processor are inputs for combiner 250, not the crosstalk cancellation processor 260, where they are combined with the left and right crosstalk compensation channels (ZL and ZR). 
As to claim 5, “wherein the crosstalk cancellation processor is configured to: generate the left output channel using the left crosstalk cancellation component and the left enhanced channel… and generate the right output channel using the right crosstalk cancellation component and the right enhanced channel” is not enabled for similar reasons as claim 1 above. The specification does not disclose the crosstalk cancellation processor generating the left (right) output channel using the left (right) crosstalk cancellation component. The left (right) output channel is generated using the right (left) crosstalk cancellation component (see at least Fig. 5). Amending claim lines 2 and 11 to change “left crosstalk” to “right crosstalk” and “right crosstalk” to “left crosstalk,” respectively, would overcome this rejection. Further, the left and right enhanced channels (EL and ER) from the subband spatial processor are inputs for combiner 250, not the crosstalk cancellation processor 260, which receives the enhanced compensation channels (TL and TR) from the combiner.
Claims 8 and 15 are rejected for the same reasons as claim 1 above.
Claims 12 and 19 are rejected for the same reasons as claim 5 above.
Claims 2-7, 7-11, 13-14, 16-18 and 20 are rejected for depending on the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 10, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 7-10 of claim 3, it is unclear if “the plurality of nonspatial components” and “the plurality of spatial components” are meant to be summed, or if it supposed to be the filtered versions of each (based on lines 3-6).
As to claim 7, “the left speaker and the right speaker addressing inward with respect with each other” contradicts claim 1 which includes the limitation “a left speaker and a right speaker addressing outward with respect to each other.” It is unclear how the left and right speakers can simultaneously be facing two different directions.
Claims 10 and 17 are rejected for the same reasons as claim 3 above.
Claim 17 is rejected for the same reasons as claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654